Reasons for Allowance

Claims 1-20 are allowed over the prior art. 
The following is an examiner’s statement of reasons for allowance: The prior art of reference, Tyagi et al (2017/0301341), cited by Applicant, show it is well known to determine likelihood scores for features in a speech signal, using a classification model to determine a keyword. In regard to claims 1,10, and 19, the prior art of reference does not specifically show or suggest the specific features of performing classification based on the first prediction characteristics by using a preset second classification model, to obtain second probabilities respectively corresponding to the second speech segments, a second probability of a second speech segment comprising at least one of a probability of the second speech segment corresponding to the pre-determined keyword or a probability of the second speech segment not corresponding to the pre-determined keyword,  and determining, based on the second probabilities, whether the pre-determined keyword exists in the to-be-recognized speech signal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621.  The examiner can normally be reached on Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        September 10, 2021